Citation Nr: 0212999	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of right gynecomastia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a right knee sprain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
genitourinary disorder.

4.  Entitlement to service connection for a thyroid and 
throat disorder.

5.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Board notes that its opinion 
on the merits of entitlement to service connection for 
residuals of right gynecomastia and for a genitourinary 
disorder will be addressed in a later decision, after the 
completion of additional development.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  An unappealed December 1954 rating decision denied 
service connection for residuals of right gynecomastia, 
residuals of a right knee sprain and a genitourinary 
disorder.

3.  Evidence associated with the claims file subsequent to 
the December 1954 rating decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered in order to fairly decide the 
merits of the veteran's claims for residuals of right 
gynecomastia and for a genitourinary disorder.

4.  Evidence associated with the claims file subsequent to 
the December 1954 rating decision is either cumulative or 
redundant of evidence previously of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for residuals of a 
right knee sprain.

5.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

6.  Competent medical evidence does not show that the 
veteran's current thyroid and throat disorder is related to 
service.  

7.  Competent medical evidence does not show that the 
veteran's current left eye disorder is related to service.  


CONCLUSIONS OF LAW

1.  The December 1954 rating decision that denied service 
connection for residuals of right gynecomastia, residuals of 
a right knee sprain and a genitourinary disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2002).

2.  Evidence received since the December 1954 rating decision 
is new and material, and the requirements to reopen the 
claims for service connection for residuals of right 
gynecomastia and for a genitourinary disorder have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2002).

3.  Evidence received since the December 1954 rating decision 
is new, but not material, such that the requirements to 
reopen the claim for service connection for residuals of a 
right knee sprain have not been met. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.303 (2002).  

4.  A thyroid and throat disorder was not incurred in active 
service.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002).

5.  A left eye disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claims

The veteran originally filed for entitlement to service 
connection for residuals of right gynecomastia and a right 
knee sprain, as well as a genitourinary disorder, in November 
1954.  The RO denied all claims in a December 1954 rating 
decision, of which the veteran was notified by correspondence 
dated in the same month.  The veteran did not file an appeal 
to this decision, and so it subsequently became final.  See 
38 C.F.R. § 20.200.  In October 1999, the veteran filed a 
request to reopen the three afore-mentioned claims, and also 
asked for service connection for a thyroid and throat 
disorder, as well as a left eye disorder.  In April 2000, the 
RO declined to reopen the three previously adjudicated 
claims, and also denied service connection for the veteran's 
two new claims.  The veteran timely disputed this decision in 
a December 2000 notice of disagreement, and all issues are 
now properly before the Board for review.

Initially, the Board notes that the RO has considered the 
veteran's request to reopen a claim for service connection 
for a genitourinary disorder as a request for service 
connection for a kidney disorder, as that is how the veteran 
phrased this claim in his October 1999 filing.  The Board 
finds, however, that in reviewing the evidence, it is clear 
that the veteran is referring to the same types of problems 
that were originally experienced in service and first denied 
as "genitourinary" in the December 1954 rating decision.  
As that decision has now become final, the Board will instead 
consider this claim as a request to reopen the claim based 
upon new and material evidence.  The Board finds that it has 
jurisdiction over this claim because the RO, in denying 
service connection for a kidney disorder on the merits in its 
April 2000 rating decision, implicitly reopened the claim.

In accordance with Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), the Board has reviewed the claims file, and finds 
on its own determination that new and material evidence has 
been submitted to reopen the claims for residuals of right 
gynecomastia and for a genitourinary disorder.  The Board 
finds that evidence submitted subsequent to the December 1954 
final rating decision is both new and material in relation to 
both claims.  In support of his request to reopen, the 
veteran has identified new VA treatment records, and has 
provided written statements and testimony, all of which have 
now been associated with the claims file.  At the time of the 
original denial in this matter, there was no evidence of 
current disability from right gynecomastia or a genitourinary 
disorder.  The Board notes, however, that the veteran 
testified in August 2001 and May 2002 as to the presence of a 
scar on his chest, the result of surgery conducted in service 
to remove a mass related to right gynecomastia, and noted 
that this scar is itchy and tender, representative of new 
symptomatology that may be eligible to receive VA 
compensation.  Also, VA treatment records dated from June 
1996 to May 2001 note treatment of the genitourinary system, 
and the veteran also testified in May 2002 that he received 
treatment for this problem as recently as March 2002.  The 
Board accordingly notes that this type of evidence was not 
available at the time of the original denial in this matter, 
and as such considers it to be new.  The Board also considers 
this evidence to be material.  Previously, there was no 
evidence of current disability for either claim, but the 
veteran's recent testimony provides potential evidence of 
such disability in relation to his claim for current 
residuals of right gynecomastia, and the recent VA treatment 
records and additional testimony provide evidence of 
treatment for a current genitourinary disorder.  Affording 
all reasonable doubt in the veteran's favor, the Board finds 
that this evidence is so significant that it must be 
considered in order to fairly decide the merits of these two 
claims, and as such, the claims must be reopened for full 
review.  See 38 C.F.R. § 3.156(a).

Regarding the claim to reopen service connection for 
residuals of a right knee sprain, the Board has reviewed the 
claims file, and finds on its own determination that new, but 
not material, evidence has been submitted since the December 
1954 rating decision.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In support of his request to reopen, the 
veteran has identified multiple VA treatment records, and has 
provided written statements and testimony, all of which have 
now been associated with the claims file.  At the time of the 
original denial, there was no evidence of current disability 
for residuals of a right knee sprain, and the veteran's 
December 1954 discharge examination report also listed normal 
findings for his knees.  The veteran testified in August 2001 
and May 2002, and has also submitted written statements, as 
to the existence of a current right knee disorder.  The Board 
has also reviewed newly received VA treatment records dated 
from June 1996 to May 2001 that denote extensive treatment 
for various physical ailments, but do not mention any 
complaints, symptomatology, diagnosis or treatment 
specifically for the right knee.  These VA records do show 
complaints of muscle weakness in the legs, and participation 
in physical therapy to strengthen them, but the records also 
make note that this muscle weakness is attributed to 
hyperthyroidism, a currently nonservice-connected disorder.  
The Board notes that this evidence was not available at the 
time of the original denial, and as such considers it to be 
new.  The Board, however, does not consider this evidence to 
be material.  Previously, there was no evidence of current 
disability, and the Board notes that although there may now 
be some documented leg muscle disability in the VA treatment 
records, it has been specifically related to a separate, 
nonservice-connected medical condition.  Further, the Board 
considers the veteran's testimony and written statements as 
to current disability to be only cumulative and redundant of 
evidence already reviewed in this matter.  The evidence, 
therefore, is not so significant that it must be considered 
in order to fairly decide the merits of the claim, and as 
such, the claim for residuals of a right knee sprain will not 
be reopened.  See 38 C.F.R. § 3.156(a).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may proceed to 
evaluate the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, the Board finds that additional development is required 
under the VCAA before it will be able to render a decision on 
the merits of the claim for residuals of right gynecomastia 
and for a genitourinary disorder.

II. VCAA Compliance

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000) for the veteran's 
service connection claims of a thyroid and throat disorder, 
and a left eye disorder.  See 38 U.S.C.A. §§ 5103, 5103A; see 
also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board finds that the RO met 
its duties to notify in this case.  The veteran was provided 
adequate notice as to the evidence necessary to substantiate 
his claims, as well as the applicable laws and regulations, 
as indicated in the April 2000 rating decision and in the 
August 2001 statement of the case, as well as in letters from 
the RO.  The RO also attempted to inform the veteran of which 
evidence he was to provide to VA and which evidence VA would 
attempt to obtain on his behalf.  For example, in an October 
1999 letter, the RO told the veteran that it would attempt to 
obtain any identified VA treatment or military medical 
records, and that he should provide any private treatment 
records to the RO.  The Board finds that the RO also met its 
duty to assist by making satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
noting that it contains service medical records and VA 
treatment records.  The veteran also participated in hearings 
on these issues, conducted in August 2001 and May 2002.



III. Service Connection for a Thyroid and Throat Disorder, 
and a Left Eye Disorder

The Board notes that the service medical records are negative 
for complaints, symptoms, treatment or diagnoses of any 
thyroid, throat or eye-related disorders.  There are no 
records in the claims file indicating treatment for any of 
these conditions until the mid-1990's.

September 1997 ophthalmology clinic records from the VA 
Medical Center (VAMC) in Temple, Texas, note the veteran's 
complaint of diplopia, and list current diagnoses of Graves 
Disease (noted in these records as a thyroid disorder) and 
diabetic retinopathy.  The records show that the physician 
conducted an examination, and then reported his impression 
that the veteran's diplopia "is almost certainly a 
manifestation of his thyroid eye disease."

The record also contains treatment records from the VAMC in 
Waco, Texas, dated from June 1996 to May 2001.  These records 
note a 1996 hyperthyroidism diagnosis, and follow-up 
treatment for the condition through May 2001.   

A review of the medical evidence indicates that no one has 
addressed the question of whether either of these current 
disorders are etiologically related to service.  The Board 
also notes that the September 1997 VA physician specifically 
stated that the veteran's eye disorder is a manifestation of 
his thyroid eye disease.  Had the veteran submitted medical 
evidence indicating a plausible causal relationship between 
either of these disorders and his service, it might have been 
incumbent on the Board to seek a medical opinion as to 
etiology.  38 U.S.C.A. § 5103A(a), however, indicates that VA 
is not required to provide such assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  Here, the lack of service-
related medical evidence in support of either of these claims 
suggests that there is no reasonable possibility that a VA 
examination or opinion would likely provide any support.

The Board also finds that neither of these disorders, 
diagnosed some 40 years after service, can be service-
connected because there is no record of manifestation either 
during service or within any applicable presumptive period 
afterwards.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board 
has considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against these two claims, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of right 
gynecomastia is reopened.

New, but not material evidence having been submitted, the 
claim to reopen entitlement to service connection for 
residuals of a right knee sprain is denied. 

New and material evidence having been submitted, the claim 
for entitlement to service connection for a genitourinary 
disorder is reopened. 

Service connection for a thyroid and throat disorder is 
denied.

Service connection for a left eye disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

